IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                               February 11, 2008
                               No. 07-40198
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee.

v.

GUSTAVO BUSTOS,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                     for the Southern District of Texas
                             No. 7:06-CR-594-3




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Gustavo Bustos appeals the sentence imposed following his guilty plea to
conspiracy to possess with intent to distribute marihuana. He argues that his

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40198

sentence is unreasonable.
      Bustos was sentenced within the applicable guideline sentencing range,
and his sentence is presumptively reasonable. See United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006). He presented no argument in the district court in
mitigation of sentence. Moreover, that court adequately explained its reasoning
for the sentence. See Rita v. United States, 127 S. Ct. 2456, 2468 (2007). Bustos
has not rebutted the presumption of reasonableness applicable to his within-
guidelines sentence, and the district court did not abuse its discretion. See Gall
v. United States, 128 S. Ct. 586, 597 (2007).
      AFFIRMED.




                                        2